DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on December 31, 2019, and June 5, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Remarks
Claims 1 – 16 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 – 3, 5 – 9, and 11 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Slaney, et al., U.S. PG-Pub. No. 2009/0055376 (hereafter, “Slaney”), in view of Petts, et al., U.S. Pat. No. 10,013,492 (hereafter, “Petts”).

As to Claim 1, Slaney discloses: a method, comprising: at a first electronic device associated with a media-providing service, the first electronic device having one or more processors and memory storing instructions for execution by the one or more processors (Fig. 2, showing client device 204 and server device 202, described at [0035] as “typically includ[ing] a processor and memory for storing data and software”):
obtaining a plurality of collections of media content items (Fig. 2, item 220 Media Object/Song Database);
determining a coincidence metric for a first descriptor and a first media content item, the coincidence metric corresponding to a likelihood that the first descriptor appears in the text associated with a respective collection of media content items that includes the first media content item ([0050] – [0054], referring to the representation of each song as a multi-dimensional vector, each vector being compared to determine similarities between songs); and
based on the coincidence metric, generating a new collection of media content items for a first user, wherein the new collection of media content items corresponds to the first descriptor and includes the first media content item ([0057] – [0058], referring to the output of the recommendation server).

Slaney does not appear to explicitly disclose: each collection of media content items being associated with text generated by one or more users of the media-providing service.

col. 1, line 58 through col. 2 line 2, referring to user input and comments (text) pertaining to a content item being solicited by a questionnaire, and stored in association with the content item).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Slaney and Petts before him/her, to have modified the star-rating user feedback of Slaney with the users’ comments and reviews as in Petts, in order to gather more specific and granular information regarding user opinion, thereby generating a higher fidelity of recommendations.

As to Claim 2, Slaney, as modified, discloses: wherein the new collection of media content items is generated based on a playback history of media content items that have been previously consumed by the first user (Slaney [0056], referring to filtering songs from the recommendation list if they have been played recently).

As to Claim 3, Slaney, as modified, discloses: generating a second new collection of media content items for the first user in accordance with a determination that a playback history of the first user is updated (Slaney, [0032], “Given a recent purchase, the method 100 may be provided with the purchased item as a seed object and return a recommended next item. Alternatively, when provided multiple recent purchases, the method 100 could be used to identify a recommendation based on its similarity to all of the recent purchases.”).

As to Claim 5, Slaney, as modified, discloses: wherein the media content items in the new collection of media content items are ranked, in an ordered list, according to the Slaney, [0056], referring to the function of the similarity ranking module 218).

As to Claim 6, Slaney, as modified, discloses: wherein the new collection of media content items is generated in response to receiving a user input indicative of the first descriptor (Slaney, [0032], referring to the newly purchased song being the trigger for the method to generate recommendations).

As to Claim 7, Slaney, as modified, discloses: wherein the user input comprises text (Petts, col. 1, line 58 through col. 2 line 2, referring to user input and comments (text) being solicited).

As to Claim 8, Slaney, as modified, discloses: the new collection of media content items is generated automatically without user input, and the new collection of media content items is presented to the first user as a recommendation (Slaney, [0022], “The request may be an electronic request such as an HTTP request … generated by an automated computer system such as a playlist generator, automated radio station, or electronic catalog.”).

As to Claim 9, Slaney, as modified, discloses: for a respective media content item from the plurality of collections of media content items, determining a list of one or more relevant descriptors; and displaying at least one of the one or more relevant descriptors to the first user in association with the respective media content item (Slaney, [0039], referring to client 204 including user interface 210, which “may be a purpose-built software module adapted to interface directly with the recommendation server 202 and its modules”).

As to Claim 11, Slaney, as modified, discloses: wherein the one or more relevant descriptors comprise n-grams (Slaney, [0053], “.. the comparison engine 214 represents each song as a multi-dimensional vector…”)

As to Claim 12, Slaney, as modified, discloses: wherein the coincidence metric is normalized to account for descriptors and/or media content items that do not satisfy a threshold (Slaney, [0076], “In an embodiment, vectors may be normalized to have a scalar of magnitude of 1. Normalization results in preventing media objects with relatively more ratings by users from having a different magnitude than media objects having relatively fewer user ratings.”).

As to Claim 13, Slaney, as modified, discloses: wherein the coincidence metric has a positive or a negative value (Slaney, [0077], “… the method 300 calculates the dot product of the media object's normalized vector representation with the normalized vector representation of the seed object. The dot product is an algebraic calculation through which the difference between two vectors is determined and that difference is represented as a single value scalar. If the vectors are normalized, the cosine distance (given by the dot product) and the Euclidean distance are isomorphic and thus will yield the same relative results as a straight vector subtraction.”).

As to Claim 14, Slaney, as modified, discloses: wherein the text associated with a respective collection of media content items is a title of the respective collection of media content items and/or text of metadata associated with the respective collection of media content items (Slaney, [0047], “the media object ID may be some variation of the textual information (e.g., artist, title and album information) from which a media object may be identified.”).

As to Claim 15, Slaney discloses: a first electronic device comprising: one or more processors; and memory storing instructions for execution by the one or more processors (Fig. 2, showing client device 204 and server device 202, described at [0035] as “typically includ[ing] a processor and memory for storing data and software”), the instructions including instructions for:
obtaining a plurality of collections of media content items (Fig. 2, item 220 Media Object/Song Database);
determining a coincidence metric for a first descriptor and a first media content item, the coincidence metric corresponding to a likelihood that the first descriptor appears in the text associated with a respective collection of media content items that includes the first media content item ([0050] – [0054], referring to the representation of each song as a multi-dimensional vector, each vector being compared to determine similarities between songs); and
based on the coincidence metric, generating a new collection of media content items for a first user, wherein the new collection of media content items corresponds to the first descriptor and includes the first media content item ([0057] – [0058], referring to the output of the recommendation server).

Slaney does not appear to explicitly disclose: each collection of media content items being associated with text generated by one or more users of the media-providing service.

col. 1, line 58 through col. 2 line 2, referring to user input and comments (text) pertaining to a content item being solicited by a questionnaire, and stored in association with the content item).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Slaney and Petts before him/her, to have modified the star-rating user feedback of Slaney with the users’ comments and reviews as in Petts, in order to gather more specific and granular information regarding user opinion, thereby generating a higher fidelity of recommendations.

As to Claim 16, Slaney discloses: a non-transitory computer-readable storage medium storing instructions (Fig. 2, showing client device 204 and server device 202, described at [0035] as “typically includ[ing] a processor and memory for storing data and software”), which when executed by an electronic device, cause the electronic device to:
obtain a plurality of collections of media content items (Fig. 2, item 220 Media Object/Song Database),
determine a coincidence metric for a first descriptor and a first media content item, the coincidence metric corresponding to a likelihood that the first descriptor appears in the text associated with a respective collection of media content items that includes the first media content item ([0050] – [0054], referring to the representation of each song as a multi-dimensional vector, each vector being compared to determine similarities between songs); and
based on the coincidence metric, generate a new collection of media content items for a first user, wherein the new collection of media content items corresponds to the first [0057] – [0058], referring to the output of the recommendation server).

Slaney does not appear to explicitly disclose: each collection of media content items being associated with text generated by one or more users of the media-providing service.

Petts discloses: each collection of media content items being associated with text generated by one or more users of the media-providing service (col. 1, line 58 through col. 2 line 2, referring to user input and comments (text) pertaining to a content item being solicited by a questionnaire, and stored in association with the content item).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Slaney and Petts before him/her, to have modified the star-rating user feedback of Slaney with the users’ comments and reviews as in Petts, in order to gather more specific and granular information regarding user opinion, thereby generating a higher fidelity of recommendations.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Slaney as modified by Petts and applied to claim 1, further in view of Mpossi, et al., U.S. PG-Pub. No. 2019/0042576 (hereafter, “Mpossi”).

As to Claim 4, Slaney, as modified by Petts, does not appear to explicitly disclose: wherein the coincidence metric is a pointwise mutual information (PMI) metric.

[0082], “… the score can be generated for each <track, word> pair using a combination of a pointwise mutual information (PMI) calculation…”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Slaney, Petts, and Mpossi before him/her, to have further modified the comparison algorithms of Slaney with the use of PMI from Mpossi, in order to expand upon the possible similarity calculation methods listed by Slaney at [0077].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Slaney as modified by Petts and applied to claim 9, further in view of Anderson, U.S. PG-Pub. No. 2014/0289241 (hereafter, “Anderson”).

As to Claim 10, Slaney, as modified by Petts, does not appear to explicitly disclose: wherein the one or more relevant descriptors describe culturally- and/or politically-relevant terms.

Anderson discloses: wherein the one or more relevant descriptors describe culturally- and/or politically-relevant terms ([0124], “The exposure tracking server 120 (e.g., with the exposure data analysis module 124) then identifies other media content items having the same or similar characteristics (e.g., satirical videos relating to current political events), and retrieves historical media engagement metrics for that content for all "baby boomers.").



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIRAV K KHAKHAR/Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167